In an action for a separation, order granting plaintiff’s motion for examination of defendant modified by changing “ January 1, 1949 ”, to “ January 1, 1951 ”, in each item, and as so modified order affirmed, without costs; examination to proceed on ten days’ notice. In view of the nature of defendant’s limited opposition to the action, and the fact that there are minor children (Civ. Prae. Act, § 1170-a), an examination of defendant restricted to his financial condition could properly be granted. (Goshin v. Goshin, 281 App. Div. 979.) However, nothing in the record warrants an examination as to finances prior to January 1, 1951. Wenzel, Acting P. J., MacCrate, Beldock, Murphy and Ughetta, JJ., concur.